
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.57



SECOND AMENDED AND RESTATED CONSOLIDATED
MULTIPLE ADVANCE NON-REVOLVING NOTE


        FOR VALUE RECEIVED, Bionutrics, Inc., a Nevada corporation ("Borrower"),
hereby promises to pay to the order of William McCormick, as agent ("Agent"),
for the ratable benefit of HealthSTAR Holdings, LLC ("Holdings"), Ropart
Investments, LLC, Xiagen Ltd., Ronald H. Lane, William McCormick, Fred
Rentschler, William J. Rittger and any other party who signs this Note as a
lender (collectively, "Lenders"), at the office of Agent located at c/o
Inverness, 660 Steamboat Road, Greenwich, Connecticut 06830 or at such other
place as Agent may designate, on June 1, 2002, or earlier as required herein
(the "Maturity Date"), the sum of One Million Three Hundred Eighty-five Thousand
Four Hundred Dollars ($1,385,400) or such lesser sum as from time to time shall
be outstanding hereunder, as reflected in the books and records of Agent, such
sum to include the Accreted Interest (defined below), and, to the extent
applicable, shall pay the Default Interest Rate specified below, in accordance
with the following terms and conditions:

        1.    Background.

        (a)  Pursuant to Amendment No. 1 of even date herewith to the Amended
and Restated Loan and Stock Pledge Agreement dated October 26, 2001 executed by
Borrower, Lenders and Agent (as amended, the "Loan Agreement"), Lenders have
agreed at their discretion to make a multiple advance loan to Borrower in an
amount not to exceed One Million One Hundred Fifty-four Thousand Five Hundred
Dollars ($1,154,500) (the "Loan") with Holdings commitment limited to Four
Hundred Twenty-one Thousand Five Hundred Dollars ($421,500) of the Loan amount.

        (b)  This Second Amended and Restated Consolidated Multiple Advance
Non-Revolving Note (this "Note") replaces the Amended and Restated Consolidated
Multiple Advance Non-Revolving Note dated October 26 2001 (the "October 2001
Note"), which consolidated the unpaid principal balance of (i) that certain
promissory note dated September 7, 2001 in the original principal amount of Four
Hundred thousand Dollars ($400,000) with unpaid principal balance of One Hundred
Fifty Thousand Dollars ($150,000) executed by Borrower in favor of
Pharmaceutical Marketing Brands, Inc. and assigned to Holdings and (ii) that
certain multiple advance non-revolving note dated June 20, 2001 executed by
Borrower in favor of Ropart Investments, LLC, Xiagen Ltd., Ronald H. Lane,
William McCormick, Fred Rentschler, and William J. Rittger with unpaid principal
balance of Four Hundred Thirty-Three Thousand Dollars ($433,000) (collectively,
the "Original Notes").

        (c)  The October 2001 Note replaced the Original Notes. This Note shall
fully supercede the provisions of the Original Notes and the October 2001 Note
but does not constitute an accord and satisfaction, a novation or other
extinguishments of the obligations of Borrower under the Original Notes and the
October 2001 Note.

        (d)  This Note is executed pursuant to the Loan Agreement.

        (e)  Borrower's obligations under the Loan are secured by the collateral
described in the Loan Agreement and by that certain Amended and Restated
Security Agreement of even date herewith by and between Borrower, Agent, and
Lenders.

        (f)    The Loan Agreement contains additional terms relating to the
Loan.

        2.    Contracted For Rate of Interest. The contracted for rate of
interest of the indebtedness evidenced hereby, without limitation, shall consist
of the following:

        (a)  The Accreted Interest, which shall be equal to the original issue
discount between the date of issuance and the date of payment based on the
advances made under this Note from time to time outstanding such that the
Accreted Interest shall be equal to $230,900 if the full $1,154,500 is advanced
pursuant to the Loan;

--------------------------------------------------------------------------------

        (b)  The Default Interest Rate (as hereinafter defined), as from time to
time in effect, calculated daily on the basis of actual days elapsed over a
365-day year, applied to the principal balance from time to time outstanding
hereunder; and

        (c)  All Additional Sums (as hereinafter defined), if any.

Borrower agrees to pay an effective contracted for rate of interest which is the
sum of the Accreted Interest referred to in subsection 2(a) above, plus any
additional rate of interest resulting from the application of the Default
Interest Rate referred to in subsection 2(b) above, and the Additional Sums, if
any, referred to in subsection 2(c) above.

        3.    Default Interest Rate. The Default Interest Rate shall be a per
annum rate equal to 25%. The principal balance outstanding hereunder from time
to time shall bear interest at the Default Interest Rate from the date of the
occurrence of an Event of Default (as hereinafter defined) until the earlier of:
(a) the date on which the principal balance outstanding hereunder, together with
all Accreted Interest and other amounts payable hereunder, are paid in full; or
(b) the date on which such Event of Default is timely cured in a manner
satisfactory to Agent. The Default Interest Rate shall be payable on the fifth
(5th) day of each month.

        4.    Principal Balance. The principal balance outstanding hereunder at
any time shall be the total amount of advances made hereunder by Lenders less
the total amount of payments of principal hereon as reflected in the books and
records of Agent with respect to the indebtedness evidenced hereby.

        5.    Aggregate of Advances. Borrower and Lenders contemplate a series
of discretionary advances from time to time hereunder, even if the principal
balance outstanding hereunder has previously been reduced to zero; provided,
however, such advances in the aggregate shall not exceed the principal amount
first set forth above. Lenders shall at their discretion make any advance
requested by Borrower in accordance with this Note as long as no Event of
Default exists on the date of such request. Such advances shall be on a
nonrevolving basis and any reduction in the principal balance outstanding
hereunder shall not entitle Borrower to any additional advance to the extent
such additional advance in the aggregate with all prior advances hereunder would
exceed the principal amount first set forth above.

        6.    Requests for Advances and Disbursement of Advances. When Borrower
desires an advance under the Loan, Borrower shall make a written request to
Agent for such an advance. Such request shall specify the amount of the advance
and the date of disbursement. Agent shall immediately communicate Borrower's
request to each of the Lenders and Lenders shall at their discretion make
available to the Agent the appropriate amount of funds to satisfy the
disbursement request of Borrower. Agent shall remit the appropriate amounts to
Borrower on the date requested by Borrower. Lenders except for Holdings shall
agree among themselves as to the amount to be advanced by each. Holdings shall
determine at its discretion when and if to advance the remaining Seventy
Thousand Five Hundred Dollars ($70,500) it is committed to advance under the
terms hereof.

        7.    Payment. This Note shall be payable in full on the earlier of
(i) June 1, 2002; (ii) the funding of any loan or loans in cumulative amounts in
excess of one million dollars; or (iii) the issuance by the Borrower of any
common stock or preferred stock in cumulative amounts in excess of one million
dollars (iv) the consummation of any corporate transaction including, but not
limited to, the sale of any assets, or the sale of the assets or stock of its
subsidiary, InCon Technologies, Inc. for an amount equal to at least two million
dollars. Payments received by Agent with respect to the indebtedness evidenced
hereby shall be applied in such order and manner as Agent in his sole and
absolute discretion may elect. Payments hereunder shall be made at the address
for Agent first set forth above, or at such other address as Agent may specify
to Borrower in writing.

        8.    Prepayments. Payments may be made at any time, or from time to
time, in whole or in part, without penalty, together with all previously matured
Accreted Interest and other charges accrued to

2

--------------------------------------------------------------------------------


the date of prepayment. Notwithstanding any prepayment hereof: (a) there will be
no change in the due date or amount of scheduled payments due hereunder unless
Lenders unanimously agree in writing to such change; and (b) Borrower's
obligations hereunder shall continue in effect and this Note shall remain
outstanding, unless and until (i) the principal balance outstanding hereunder,
together with all Accreted Interest and other amounts payable hereunder or in
any of the Loan Documents, are paid in full, and (ii) thereafter, upon
Borrower's request, Agent delivers to Borrower the original executed copy of
this Note marked "cancelled."

        9.    Events of Default; Acceleration. The occurrence of any one or more
of the following events shall constitute an "Event of Default" hereunder, and
upon such Event of Default, the entire principal balance outstanding hereunder,
together with all Accreted Interest and other amounts payable hereunder, at the
election of Agent, shall become immediately due and payable, without any notice
to Borrower:

        (a)  Nonpayment of principal, interest or any other amounts when the
same shall become due and payable hereunder;

        (b)  The failure of Borrower to comply with any provision of this Note,
the Loan Agreement or any of the other documents executed in connection with the
transaction contemplated by the Loan Agreement (collectively, the "Loan
Documents"); or

        (c)  The appointment of (or application for appointment of) a receiver
of Borrower or any other person or entity who is or may become liable hereunder,
or the involuntary filing against or voluntary filing by Borrower, or any other
person or entity who is or may become liable hereunder, of a petition or
application for relief under federal bankruptcy law or any similar state or
federal law, or the issuance of any writ of garnishment, execution or attachment
for service with respect to Borrower or any person or entity who is or may
become liable hereunder, or any property of Borrower or property of any person
or entity who is or may become liable hereunder.

        10.  Additional Sums. All fees, charges, goods, things in action or any
other sums or things of value, other than the interest resulting from the
Accreted Interest and the Default Interest Rate, as applicable, paid or payable
by Borrower (collectively, the "Additional Sums"), whether pursuant to this
Note, the Loan Documents or any other document or instrument in any way
pertaining to this lending transaction, or otherwise with respect to this
lending transaction, that, under the laws of the State of Arizona, may be deemed
to be interest with respect to this lending transaction, for the purpose of any
laws of the State of Arizona that may limit the maximum amount of interest to be
charged with respect to this lending transaction, shall be payable by Borrower
as, and shall be deemed to be, additional interest, and for such purposes only,
the agreed upon and "contracted for rate of interest" of this lending
transaction shall be deemed to be increased by the rate of interest resulting
from the Additional Sums. Borrower understands and believes that this lending
transaction complies with the usury laws of the State of Arizona; however, if
any interest or other charges in connection with this lending transaction are
ever determined to exceed the maximum amount permitted by law, then Borrower
agrees that: (a) the amount of interest or charges payable pursuant to this
lending transaction shall be reduced to the maximum amount permitted by law; and
(b) any excess amount previously collected from Borrower in connection with this
lending transaction that exceeded the maximum amount permitted by law, will be
credited against the principal balance then outstanding hereunder. If the
outstanding principal balance hereunder has been paid in full, the excess amount
paid will be refunded to Borrower.

        11.  Conversion of Note.

        (a)  Conversion Price. At any time prior to the close of business on the
business day immediately prior to the Maturity Date, this Note is convertible in
whole, but not in part, at the option of the Lenders, into shares of the
Borrower's common stock, par value $.001 per share (the

3

--------------------------------------------------------------------------------

"Common Stock") at the rate of One Dollar and Zero Cents ($1.00) per share (the
"Conversion Price"), subject to adjustment as provided in Section 11(b) or 11(c)
hereof. Notwithstanding the foregoing, Borrower shall not be required to issue
fractional shares of Common Stock or other capital stock upon conversion of this
Note and, in lieu thereof, shall pay a cash adjustment based upon the then fair
market value of the Common Stock based on the average closing price on the OTC
Bulletin Board for the five trading days preceding the last business day
immediately prior to the date of conversion.

        (b)  Adjustment Based Upon Combination of Shares or Recapitalization.
The Conversion Price shall be adjusted in the event that Borrower shall at any
time (i) pay a dividend or make a distribution on Common Stock in shares of
Common Stock, (ii) subdivide or reclassify its outstanding Common Stock into a
greater number of shares, or (iii) combine its outstanding shares of Common
Stock into a smaller number of shares. Upon the occurrence of any of the
foregoing events, the Conversion Price shall be adjusted so that the Lenders,
upon surrender of this Note for conversion, shall be entitled to receive the
number of shares of Common Stock or other capital stock of the Borrower that the
Lenders would have owned or have been entitled to receive after the happening of
any of the events described above had this Note been converted immediately prior
to the happening of such event.

        (c)  Adjustment Based Upon Merger or Consolidation. In case of any
consolidation or merger to which the Borrower is a party (other than a merger in
which the Borrower is the entity surviving such merger and which does not result
in any reclassification of or change in the outstanding Common Stock of the
Borrower), or in case of any sale or conveyance to another person, firm, or
corporation of the property of Borrower as an entirety or substantially as an
entirety, the Lenders shall have the right to convert this Note into the kind
and amount of securities and property (including cash) receivable upon such
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock into which such Note might have been converted immediately prior
thereto.

        (d)  Exercise of Conversion Privilege. The conversion privilege provided
for herein shall be exercisable by the Lenders by written notice to the Borrower
or its successor and the surrender of this Note in exchange for the number of
shares of Common Stock (or other securities and property, including cash, in the
event of an adjustment of the Conversion Price pursuant to Section 11(b) or
11(c) hereof) into which this Note is convertible based upon the Conversion
Price, as adjusted. All conversion rights will expire at the close of business
on the business day immediately prior to the Maturity Date.

        12.  Waivers. Except as set forth in this Note or the Loan Documents, to
the extent permitted by applicable law, Borrower, and each person who is or may
become liable hereunder, severally waive and agree not to assert: (a) any
homestead or exemption rights; (b) demand, diligence, grace, presentment for
payment, protest, notice of nonpayment, nonperformance, extension, dishonor,
maturity, protest and default; and (c) recourse to guaranty or suretyship
defenses (including, without limitation, the right to require Lenders to bring
an action on this Note). Lenders may, if they unanimously agree, extend the time
for payment of or renew this Note, release collateral as security for the
indebtedness evidenced hereby, or release any party from liability hereunder,
and any such extension, renewal, release or other indulgence shall not alter or
diminish the liability of Borrower or any other person or entity who is or may
become liable on this Note except to the extent expressly set forth in a writing
evidencing or constituting such extension, renewal, release or other indulgence.

        13.  Collection Costs and Expenses. Borrower agrees to pay all costs of
collection, including, without limitation, attorneys' fees, whether or not suit
is filed, and all costs of suit and preparation for suit (whether at trial or
appellate level), in the event any payment of principal, interest or other
amount under the Loan is not paid when due, or in the event it becomes necessary
to protect the Pledged

4

--------------------------------------------------------------------------------


Collateral (as defined in the Loan Agreement), or to exercise any other right or
remedy under this Note, the Loan Agreement or in the Loan Documents, or in the
event Agent or Lenders are made parties to any litigation because of the
existence of this Note, the Loan Agreement or the other Loan Documents or if at
any time Lenders should incur any attorneys' fees in any proceeding under any
federal bankruptcy law (or any similar state or federal law) in connection with
this Note, the Loan Agreement or the other Loan Documents. In the event of any
court proceeding, attorneys' fees shall be set by the court and not by the jury
and shall be included in any judgment obtained by Agent or Lenders, as
applicable.

        14.  No Waiver by Lenders. No delay or failure of Lenders in exercising
any right hereunder shall affect such right, nor shall any single or partial
exercise of any right preclude further exercise thereof.

        15.  Governing Law. This Note shall be governed by and construed and
interpreted in accordance with the laws of the State of Arizona, notwithstanding
any Arizona or other conflict-of-laws provision to the contrary.

        16.  Jurisdiction and Venue. Borrower, Agent, and Lenders hereby
expressly agree that in the event any actions or other legal proceedings are
initiated by or against Borrower, Agent or Lenders involving any alleged breach
or failure by any party to pay, perform or observe any sums, obligations or
covenants to be paid, performed or observed by it under this Note, the Loan
Agreement or the other Loan Documents, or involving any other claims or
allegations arising out of the transactions evidenced or contemplated by this
Note, the Loan Agreement or the other Loan Documents, regardless of whether such
actions or proceedings shall be for damages, specific performance or declaratory
relief or otherwise, such actions shall be brought in Maricopa County, Arizona,
or Middlesex County, New Jersey and Borrower, Agent, and Lenders hereby submit
to the jurisdiction of the State of Arizona or New Jersey for such purposes and
agree that the venue of such actions or proceedings shall properly lie in
Maricopa County, Arizona or Middlesex County, New Jersey

        17.  Amendments. No amendment, modification, change, waiver, release or
discharge hereof and hereunder shall be effective unless evidenced by an
instrument in writing and signed by the party against whom enforcement is
sought.

        18.  Provisions Severable. The provisions of this Note are independent
of and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. Further, if
a court of competent jurisdiction determines that any provision of this Note is
invalid or unenforceable as written, the court may interpret, construe, rewrite
or revise such provision, to the fullest extent allowed by law, so as to make it
valid and enforceable consistent with the intent of the parties.

        19.  Binding Nature. The provisions of this Note shall be binding upon
Borrower and the heirs, personal representatives, successors and assigns of
Borrower, and shall inure to the benefit of Lenders and any subsequent holder of
all or any portion of this Note, and their respective successors and assigns.

        20.  Notice. Any notice or other communication with respect to this Note
shall: (a) be in writing; (b) be effective on the day of hand-delivery thereof
to the party to whom directed, one day following the day of deposit thereof with
delivery charges prepaid with a national overnight delivery service, or two days
following the day of deposit thereof with postage prepaid with the United States
Postal Service, by regular first class, certified or registered mail; (c) if
directed to Agent, be addressed to Agent at the address of Agent first set forth
above or to such other address as Agent shall have specified by like notice;
(d) if directed to Borrower, be addressed to Borrower at the address for
Borrower set forth below Borrower's name, or to such other address as Borrower
shall have specified by like notice; and (e) if directed to one of Lenders, be
addressed to Lender at the address for that

5

--------------------------------------------------------------------------------


Lender set forth below Lender's name, or to such other address as Lender shall
have specified by like notice.

        21.  Section Headings. The section headings set forth in this Note are
for convenience only and shall not have substantive meaning hereunder or be
deemed part of this Note.

        22.  Construction. This Note shall be construed as a whole in accordance
with its fair meaning and without regard to or taking into account any
presumption or other rule of law requiring construction against the party
preparing this Note.

        IN WITNESS WHEREOF, Borrower has executed this Note as of the 9th day of
April, 2002.

    "Borrower"             BIONUTRICS, INC., a Nevada corporation            
By: /s/  RONALD H. LANE      

--------------------------------------------------------------------------------

    Name: Ronald H. Lane     Title: President             Address of Borrower:
2425 East Camelback Road, Suite 650
Phoenix, AZ 85016
Attention: Ronald H. Lane                     "Agent"             William
McCormick             /s/  WILLIAM MCCORMICK      

--------------------------------------------------------------------------------

            Address of Agent:
c/o Inverness
660 Steamboat Road
Greenwich, CT 06830                 ACKNOWLEDGEMENT OF LENDERS
The Lenders hereby agree to be bound by the terms of this Note.                
    "Lenders"             HEALTHSTAR HOLDINGS LLC, as a Lender             By:
/s/  JERRY BRAGER      

--------------------------------------------------------------------------------

    Name: Jerry Brager

--------------------------------------------------------------------------------

    Title: Managing Member

--------------------------------------------------------------------------------

       

6

--------------------------------------------------------------------------------

    Address of HealthSTAR Holdings LLC:
100 Woodbridge Center Drive, Suite 202
Woodbridge, NJ 07095                     William McCormick, as a Lender        
    /s/  WILLIAM M. MCCORMICK      

--------------------------------------------------------------------------------

            Address of William McCormick:
c/o Inverness
660 Steamboat Road
Greenwich, CT 06830             Xiagen Ltd., as a Lender             By:
/s/  WILLIAM M. MCCORMICK      

--------------------------------------------------------------------------------

    Name: William M. McCormick

--------------------------------------------------------------------------------

    Title: President/Chairman

--------------------------------------------------------------------------------

            Address of Xiagen Ltd.:
c/o Inverness
660 Steamboat Road
Greenwich, CT 06830                     Ropart Investments, LLC, as a Lender    
        By: /s/  TODD A. GOERGEN      

--------------------------------------------------------------------------------

    Name: Todd A. Goergen

--------------------------------------------------------------------------------

    Title: Managing Member

--------------------------------------------------------------------------------

            Address of Ropart Investments LLC:
One East Weaver Street
Greenwich, CT 06831                     Frederick B. Rentschler, as a Lender    
        /s/  FREDERICK B. RENTSCHLER      

--------------------------------------------------------------------------------

            Address of Frederick B. Rentschler:
P.O. Box 4710
Cave Creek, AZ 85327                                

7

--------------------------------------------------------------------------------

    Ronald H. Lane, as a Lender             /s/  RONALD H. LANE      

--------------------------------------------------------------------------------

            Address of Ronald H. Lane:
2425 East Camelback Road
Suite 650
Phoenix, AZ 85016                     William J. Ritger, as a Lender            
/s/  WILLIAM J. RITGER      

--------------------------------------------------------------------------------

            Address of William J. Ritger
623 Ocean Ave.
Sea Girt, NJ 08750


8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.57
SECOND AMENDED AND RESTATED CONSOLIDATED MULTIPLE ADVANCE NON-REVOLVING NOTE
